 Case 2:20-cr-00326-JFW Document 167 Filed 03/08/21 Page 1 of 10 Page ID #:1540




 1   CUAUHTEMOC ORTEGA (Bar No. 257443)
     Federal Public Defender
 2   Carel Alé (Bar No. 283717)
     (E-Mail: Carel_Ale@fd.org)
 3   Charles Snyder (Bar No. 287246)
     (E-Mail: Charles_Snyder@fd.org)
 4   Deputy Federal Public Defenders
     321 East 2nd Street
 5   Los Angeles, California 90012-4202
     Telephone: (213) 894-2854
 6   Facsimile: (213) 894-0081
 7
 8
 9
10                           UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12                                WESTERN DIVISION
13
14   UNITED STATES OF AMERICA,                 Case No. 20-CR-0326-JFW
15              Plaintiff,
                                               DEFENDANT’S RENEWED
16        v.                                   MOTION TO INSPECT GRAND
                                               JUROR SELECTION RECORDS
17   JOSE LUIS HUIZAR,                         PURSUANT TO 28 U.S.C. § 1861, et
                                               seq. AND THE U.S. CONSTITUION;
18              Defendant.                     DECLARATIONS ISO OF MOTION;
                                               JOINT STATEMENT RE RENEWED
19                                             MOTION
20                                             Hearing Date: March 22, 2021
                                               Time: 8:00 a.m.
21
22
23
24
25
26
27
28
 Case 2:20-cr-00326-JFW Document 167 Filed 03/08/21 Page 2 of 10 Page ID #:1541




 1
           Pursuant to the Court’s October 29, 2020 Order, Docket Entry 71, Defendant
 2
     Jose Luis Huizar, by and through his counsel of record, Carel Alé and Charles Snyder,
 3
     files this Notice of Motion and Renewed Motion to Inspect Grand Juror Selection
 4
     Records Pursuant to 28 U.S.C. § 1861, et seq. and the United States Constitution.
 5
     Defendant’s Renewed Motion is based on the accompanying Memorandum of Points
 6
     and Authorities, and the attached Exhibit A, Declaration In Support of Motion,
 7
     Supplement: Joint Statement, Reply Declaration, and all other records in this case. 1
 8
                                            Respectfully submitted,
 9
                                            CUAUHTEMOC ORTEGA
10                                          Federal Public Defender
11
12
      Dated: March 8, 2021                  By
13                                          Carel Alé
14                                          Charles Snyder

15                                          Deputy Federal Public Defenders

16
17
18
19
20
21
22
23
24
25
26
27         1
             Mr. Huizar is noticing this motion for March 22, 2021, because it is fully
     briefed pursuant to the Court’s October 29, 2020 Order and to coincide with the hearing
28   noticed for Mr. Huizar’s Motion to Compel Discovery, Docket Entry 160.
                                                 i
 Case 2:20-cr-00326-JFW Document 167 Filed 03/08/21 Page 3 of 10 Page ID #:1542




 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2                                     I. INTRODUCTION
 3         The Court previously granted in part, and denied in part without prejudice
 4   Defendant Jose Luis Huizar’s (“Mr. Huizar”) request for Grand Jury Selection records.
 5   Docket Entry 71 (“Court’s October 29, 2020 Order”). Specifically, the Court granted Mr.
 6   Huizar’s motion as to Requests 1, 4, 5, 12, 13, 14, and 16, and denied without prejudice
 7   as to the remaining requests. Id. The Court instructed Mr. Huizar that if he wished to
 8   renew his motion for the remaining requests, he should do so only after reviewing the
 9   responses received for Requests 1, 4, 5, 12, 13, 14, and 16. Id.
10         Mr. Huizar has reviewed the records provided pursuant to the Court’s October 29,
11   2020 Order and now renews his request for records related to the grand jury selection
12   process. Specifically, Mr. Huizar renews his request as to Requests 8, 9, 17 and 18, and
13   seeks two additional records requests related to the Superseding Indictment. Mr. Huizar’s
14   requests relate to the National Change of Address database and the juror number and
15   attendance records of the grand jurors that returned the indictment, Docket Entry 36, and
16   superseding indictment against him, Docket Entry 74. Mr. Huizar asks this Court to grant
17   his request to inspect papers and records responsive to Requests 8, 9, 17, 18, 19, and 20
18   or, in the alternative, refer these requests to the Chief Judge.
19                                   II. LEGAL ANALYSIS
20   A.    Mr. Huizar is Entitled to the Requested Documents
21         Mr. Huizar has an independent statutory right to inspect “records or papers used
22   by the jury commissioner or clerk in connection with the jury selection process” that
23   “may be necessary in the preparation or presentation of a motion” under the statute. 28
24   U.S.C § 1867(f). Section 1867(f) creates an “unqualified right to inspect jury lists.” Test
25   v. United States, 420 U.S. 28, 30 (1975) (per curiam) (emphasis added). It allows a
26   defendant to “inspect, reproduce, and copy such records or papers at all reasonable times
27   during the preparation and pendency of” a motion to dismiss under Section 1867(a). This
28
                                                   1
 Case 2:20-cr-00326-JFW Document 167 Filed 03/08/21 Page 4 of 10 Page ID #:1543




 1   “unqualified right to inspection is required not only by the plain text of the statute, but
 2   also by the statute’s overall purpose of insuring ‘grand and petit juries selected at random
 3   from a fair cross section of the community.’” Test, 420 U.S. at 30 (quoting 28 U.S.C. §
 4   1861).
 5         Inspection of such materials is essential to a defendant’s ability to determine
 6   whether he has a potentially meritorious challenge. “[W]ithout inspection, a party almost
 7   invariably would be unable to determine whether he has a potentially meritorious jury
 8   challenge.” Test, 420 U.S. at 30. In other words, it is because of the otherwise opaque
 9   nature of the jury selection process that “[t]he right to inspect jury lists is essentially
10   unqualified.” United States v. Studley, 783 F.2d 934, 938 (9th Cir. 1986) (citing Test, 420
11   U.S. at 30). Accordingly, there is no threshold showing that a defendant must make to
12   obtain the benefit of this statutory right or gain access to grand jury records that may be
13   necessary to the preparation of a motion. “To avail himself of this right of access to
14   otherwise nonpublic jury selection records, a litigant need only allege that he is preparing
15   a motion challenging the jury selection procedures.” United States v. Layton, 519 F.
16   Supp. 946, 958 (N.D. Cal. 1981). The statute contemplates nothing else.
17         To be clear, the records Mr. Huizar seeks through these requests may not be
18   defined as “Jury Selection Records” under the Jury Plan. Nevertheless, Mr. Huizar’s right
19   to discovery is not limited by the Jury Plan. The outer boundaries of this right are instead
20   delineated by the Constitution and statute that necessarily govern over any general order
21   of the court. See, e.g.¸ United States v. Magdirila, 962 F.3d 1152, 1158 (9th Cir. 2020)
22   (striking condition of release in C.D. Cal. General Order Condition 14 because it
23   conflicted with the Constitution). The Jury Selection and Service Act of 1968, 28 U.S.C.
24   § 1861, et seq. (“JSSA”) itself explicitly codifies its primacy over a jury selection plan
25   because it permits defendants to challenge a court’s jury plan for “substantial failure to
26   comply” with the statute. 28 U.S.C. § 1867(a). See also United States v. Erickson, 75
27   F.3d 470, 477 (9th Cir. 1996); United States v. Holmes, No. 18-CR-00258-EJD-1, 2020
28
                                                  2
 Case 2:20-cr-00326-JFW Document 167 Filed 03/08/21 Page 5 of 10 Page ID #:1544




 1   WL 5408163, at *2 (N.D. Cal. Sept. 9, 2020); United States v. Sullivan, No. 3:20-CR-
 2   00337-WHO-1, 2020 WL 5944433, at *2 (N.D. Cal. Oct. 7, 2020); United States v.
 3   Seugasala, No. 13-CR-00092-RRB, 2015 WL 1781969, at *1 (D. Alaska 2015) (“A
 4   defendant may challenge whether the local jury plan substantially operates in accordance
 5   with the Act.”). Indeed, because the JSSA creates such a broad discovery right, any
 6   limitation on that right imposed by the clerk’s office or the Jury Plan would frustrate its
 7   statutory scheme. See 28 U.S.C. § 1867(f); Test, 420 U.S. at 30. Mr. Huizar’s right to
 8   records and papers used in the jury selection process is delineated by the JSSA and the
 9   Constitution and should not be limited by the very jury plan he intends to challenge. 2
10   This Court can and should grant Mr. Huizar’s Requests. Alternatively, the Court should
11   refer the Requests to the Chief Judge.
12   B.    Renewed Requests
13                1.     Requests 8 and 9
14         Requests 8 and 9 seek records and data of any prospective jurors who were
15   removed or transferred from the Western Division’s Master Jury Wheel after the names
16   were run through the National Change of Address database (“NCOA”) and information
17   related the NCOA.
18         In this district, a fair cross section of the community in grand and petit juries is
19   purportedly ensured by the procedures set out by General Order No. 19-07, In the Matter
20   of the Plan of the United States District Court, Central District of California, for the
21   Random Selection of Grand and Petit Jurors (July 15, 2019) (the “Jury Plan”). According
22
23         2
              Even if the jury plan could govern Mr. Huizar’s right to discovery, it remains
     unclear whether the jury plan even attempts to do so. The plan provides that “juror
24   selection records” shall be disclosed to a litigant preparing a fair cross section motion.
     C.D. Cal. General Order 19-07 (July 15, 2019) § 12. Such records are also available to
25   any member of the public. Id. (permitting disclosure upon order of the court). Another
     provision authorizes disclosure of records not defined as “juror selection records.” Id.
26   (“[T]he contents of records or papers not identified in this Plan as Juror Selection
     Records shall be disclosed only upon an order of the Court.”). At most, that provision
27   suggests such a request be referred to the Chief Judge, but it remains unclear whether
     litigants, as opposed to general members of the public, must be so referred. Id. (“[I]f
28   such an application is made, it shall be referred to the Chief Judge.”).
                                                   3
 Case 2:20-cr-00326-JFW Document 167 Filed 03/08/21 Page 6 of 10 Page ID #:1545




 1   to the Jury Plan, grand and petit juries are selected from a Master Jury Wheel. The Master
 2   Jury Wheel is created by a third-party vendor contracted by the Clerk of the Court that is
 3   given Voter Lists and DMV Records (“Source Data”) for each county. Id. at 3. The third-
 4   party vendor then merges the Source Data for each county into a single list (“Merged
 5   Source List”), which is cleared of any duplicate records of the same person or of records
 6   of persons under the age of 18 years. Id. Next, the third-party vendor randomly selects
 7   names from the Merged Source List for each county using a purely randomized process.
 8   Id. at 3-4. The selected names are then placed into the Master Jury Wheel for the division
 9   in which the county is located “in such numbers as to ensure that each county is
10   substantially proportionally represented in that division’s Master Jury Wheel.” Id. at 4.
11   The Jury Plan outlines no additional steps.
12         As previously explained, Mr. Huizar learned from the Clerk of the Court that after
13   the Master Jury Wheels for each division is created, the names on those Wheels are run
14   through the NCOA database. See Docket Entry 65 at 2-3. Based on the results, the third-
15   party vendor then (1) removes deceased individuals from the Master Jury Wheels, and
16   (2) transfers individuals who have moved from one division to another within the Court’s
17   jurisdiction from the Master Jury Wheels associated with their previous addresses to the
18   Master Jury Wheels for the divisions associated with their new addresses. Running the
19   names through the NCOA database and removing or transferring names after the Master
20   Jury Wheel is proportionally populated raises concerns about whether the final Master
21   Jury Wheel complies with the requirements of the Jury Plan, JSSA, and the Constitution.
22   It is, for instance, unclear how many jurors were impacted by these after-the-fact changes,
23   and whether some groups are disproportionately represented such as to interfere with the
24   proportionality and randomization that the prior steps purport to create. “Because of the
25   potential demographic effects of such a process, data on that process is necessary.”
26   February 16, 2020 Declaration of Jeffrey Martin (“Martin Decl.”) at ¶ 4. The Court
27
28
                                                   4
 Case 2:20-cr-00326-JFW Document 167 Filed 03/08/21 Page 7 of 10 Page ID #:1546




 1   previously denied Mr. Huizar’s requests for information related to the NCOA, Requests
 2   8 and 9, without prejudice.3
 3         Information regarding this process is necessary in the preparation of a motion
 4   under the JSSA. Mr. Huizar now respectfully moves to renew his request to inspect
 5   records responsive to Requests 8 and 9 to determine whether there may be a meritorious
 6   challenge to the grand juror selection process arising from this additional step. Mr. Huizar
 7   cannot determine whether culling the Master Jury Wheel after it has been proportionally
 8   created is statutorily or constitutionally significant without inspecting the records
 9   requested here.
10                2.     Requests 17 and 19
11         Requests 17 and 19 seek juror numbers for the grand jury that returned the
12   indictments in this case. The grand juror numbers are necessary to clarify whether the
13   grand jury was selected from both the Western and Southern divisions as the information
14   provided by the Clerk of the Court suggests.
15         The documents provided pursuant to the Court’s October 29, 2020 Order included
16   information from both the Western and Southern divisions. See Martin Decl. ¶ 3.a. The
17   Jury Plan, however, explains that litigants entitled to trial by jury “shall have the right to
18   grand and petit juries selected at random from a fair cross section of the community in
19   the division wherein the Court convenes.” Jury Plan § 2 (emphasis added). To effectuate
20   this policy, the Clerk of the Court is instructed to randomly select names from the Merged
21   Source List for each county in the District and place the selected names “in the Master
22   Jury Wheel for the division in which the county is located, in such numbers as to ensure
23   that each county is substantially proportionally represented in that division’s Master Jury
24   Wheel.” Id. § 5 (emphasis added). It appears, therefore, the Master Jury Wheel from
25   which the grand jury in this case was selected did not conform with this District’s Jury
26
27         3
             The government previously acknowledged that the records sought by this
     request appeared to be relevant to Mr. Huizar’s anticipated motion. Docket Entry 70 at
28   14.
                                                5
 Case 2:20-cr-00326-JFW Document 167 Filed 03/08/21 Page 8 of 10 Page ID #:1547




 1   Plan nor the JSSA. See Jury Plan at §5 (explaining that the Court’s process “will result
 2   in a Master Jury Wheel for each division that includes a fair cross section of the persons
 3   residing in that division” (emphasis added)). See also United States v. Rodriguez, 924 F.
 4   Supp. 2d 1108, 1114 (C.D. Cal. 2013) (explaining Central District’s Jury Plan functions
 5   on a divisional basis). The grand juror numbers are necessary to confirm whether the
 6   grand jury was in fact taken from both divisions.
 7                3.    Requests 18 and 20
 8         Mr. Huizar’s Requests 18 and 20 seek grand juror attendance records. The grand
 9   jury in this case was impaneled in October 2019 and first indicted Mr. Huizar in July
10   2020. The grand jury then filed a superseding indictment in November 2020, more than
11   a year after it was impaneled and nine months into the pandemic. The requested
12   attendance records will assist Mr. Huizar in determining whether the ongoing pandemic
13   had a constitutionally or statutorily significant impact on the composition of the grand
14   jury that ultimately indicted him.
15         Specifically, the attendance records will assist Mr. Huizar in understanding how
16   or if the COVID-19 pandemic affected the grand jury that indicted him. Attendance
17   records would show, for example, whether grand jurors were excused after they were
18   empaneled and why, and whether new grand jurors (as opposed to alternates) were
19   empaneled after the start of the grand jury proceedings. The attendance records are
20   especially pertinent in this case where the grand jury sat for more than a year and did so
21   at a truly unprecedented time when assembling, retaining, or replacing a fair cross section
22   of any community is uniquely difficult. See, e.g., United States v. Davis, 2020 WL
23   5653332, at *2 (D. Colo. 2020) (holding ends of justice served by granting trial
24   continuance because the court was “experienc[ing] difficulty, due to various public
25   health directives and general health concerns, obtaining an adequate cross-section of the
26   community for jury selection”). Attendance records would provide information about
27   whether increased recusals during the pandemic systematically caused distinctive groups
28
                                                 6
 Case 2:20-cr-00326-JFW Document 167 Filed 03/08/21 Page 9 of 10 Page ID #:1548




 1   to be excluded or replaced over this extended period in a manner that violated Mr.
 2   Huizar’s Sixth Amendment or statutory rights or the Fourteenth Amendment. Cf.
 3   Sullivan, 2020 WL 5944433, at *4 (granting § 1867(f) motion and agreeing that “the
 4   grounds for excusal and the disposition of juror qualifications [during the COVID-19
 5   pandemic] are directly relevant to whether the grand jury was selected at random”). 4
 6         Orders have issued since January 2020 that changed the composition of some of
 7   the grand juries, either by substituting jurors or forepersons, or by discharging or
 8   extending a grand jury’s term. See Docket Entry 70 at 17; United States v. Potts, 20-CR-
 9   0128-JGB, Docket Entry 34, Decl. of Counsel ¶ 6 (explaining that a letter from the Clerk
10   of the Court indicated “that some orders regarding grand juries have been signed since
11   January 1, 2020,” including “orders replacing a grand juror with one of the alternate
12   grand jurors”). This District’s Jury Plan provides some information as to how the Jury
13   Wheel is created, how potential grand jurors are excused, and how a grand jury is selected
14   from the Jury Wheel. See, e.g., Jury Plan §11(b)(iii) (“Individual Requests for
15   Postponement or Excuse”); id. §11(c)(ii) (“Individual Showing of Undue Hardship or
16   Extreme Inconvenience”). The Jury Plan does not, however, provide any information as
17   to how empaneled grand jurors are excused (or who excuses them) when the reason for
18   excusal occurs after the grand jury has been empaneled; nor does the Jury Plan explain
19   how or if new grand jurors (as opposed to alternates) are empaneled after grand jury
20   proceedings have already begun. See, generally, Jury Plan; United States District Court,
21   Central    District    of    California,    “Grand     Jury    Terms      of    Service,”
22   https://www.cacd.uscourts.gov/jurors/grand-jury-terms-service. See 18 U.S.C. § 3321
23   (“Every grand jury impaneled before any district court shall consist of not less than
24
25         4
              COVID-19 has disproportionately affected cognizable distinctive groups in this
     District. See, e.g., Jill Cowan and Matthew Block, In Los Angeles, the Virus is
26   Pummeling Those Who Can Least Afford to Fall Ill, N.Y. TIMES (Jan. 29, 2021),
     https://www.nytimes.com/interactive/2021/01/29/us/los-angeles-county-covid-
27   rates.html (compiling data showing predominately Latino, working-class
     neighborhoods in Los Angeles had roughly five times as many COVID-19 infections as
28   more affluent, White neighborhoods).
                                                 7
Case 2:20-cr-00326-JFW Document 167 Filed 03/08/21 Page 10 of 10 Page ID #:1549




 1   sixteen nor more than twenty-three persons. If less than sixteen of the persons summoned
 2   attend, they shall be placed on the grand jury, and the court shall order the marshal to
 3   summon, either immediately or for a day fixed, from the body of the district, and not
 4   from the bystanders, a sufficient number of persons to complete the grand jury.”). In the
 5   absence of information regarding these procedures, the attendance records will allow Mr.
 6   Huizar to know whether, and if so, why, such excusals and after-empanelment
 7   replacements occurred such that further information about those processes and
 8   procedures may be necessary.
 9                                         *       *       *
10         Mr. Huizar has an independent statutory right to inspect the “records or papers
11   used by the jury commissioner or clerk in connection with the jury selection process”
12   requested here. 28 U.S.C § 1867(f). These records “may be necessary in the preparation
13   or presentation of a motion” under the statute. Id.
14                                     III. CONCLUSION
15         For the reasons stated above, Mr. Huizar respectfully renews his request and asks
16   this Court to grant his Renewed Motion to Inspect the Grand Jury Selection Records,
17   Requests 8, 9, 17, 18, 19, and 20, or in the alternative refer his requests to the Chief
18   Judge.
19
20                                             Respectfully submitted,
21                                             CUAUHTEMOC ORTEGA
                                               Federal Public Defender
22
23   DATED: March 8, 2021
24                                             CAREL ALÉ
                                               CHARLES SNYDER
25                                             Deputy Federal Public Defender

26
27
28
                                                   8
